Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Gene Garner, Reg. No. 34,172, on 03/16/2021, following an interview with Gene on 03/10/2021.


The following claims have been amended:

	1. (Currently Amended) An input processing method executed by a computer, the method comprising:
	receiving a handwriting input to a display area on a display screen of a touch panel on which a character string is displayed in the display area; 
	in response to a determination that a proportion of an area in an input character area, identified based on strokes of the handwriting input, overlapping a text 
	recognizing a character corresponding to the strokes of the handwriting input in the input character area to obtain the character recognized and an evaluation value of the character recognized, wherein the evaluation value is a value that represents a certainty of a character recognized from the strokes of the handwriting input;
	determining whether the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of a character recognized as indicating deletion of the specific character in the text area is greater than or equal to a predetermined second threshold; and
	in response to a determination that the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of the character recognized as indicating deletion of the specific character in the text area is greater than or equal to the predetermined second threshold, 
	executing a process of deleting the specific character in the text area from the character string displayed in the display area.


	receiving a handwriting input to a display area on a display screen of a touch panel on which a character string is displayed in the display area; 
	in response to a determination that a proportion of an area in an input character area, identified based on strokes of the handwriting input, overlapping a text area of a specific character in the character string displayed in the display area is greater than or equal to a predetermined first threshold, 
	executing a process of identifying an input position of a character recognized with respect to the strokes of the handwriting input as a position of the specific character in the display area; 
 	recognizing the character corresponding to the strokes of the handwriting input in the input character area to obtain the character recognized and an evaluation value of the character recognized, wherein the evaluation value is a value that represents a certainty of a character recognized from the strokes of the handwriting input;
	determining whether the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of a character recognized as indicating deletion of the specific character in the text area is greater than or equal to a predetermined second threshold; and

	executing a process of deleting the specific character in the text area from the character string displayed in the display area.

6. (Currently Amended) An input processing device, comprising:
	a processor configured to:
	receive a handwriting input to a display area on a display screen of a touch panel on which a character string is displayed in the display area; 
	in response to a determination that a proportion of an area in an input character area, identified based on strokes of the handwriting input, overlapping a text area of a specific character in the character string displayed in the display area is greater than or equal to a predetermined first threshold, 
	recognize a character corresponding to the strokes of the handwriting input in the input character area to obtain the character recognized and an evaluation value of the character recognized, wherein the evaluation value is a value that represents a certainty of a character recognized from the strokes of the handwriting input;

	in response to a determination that the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of the character recognized as indicating deletion of the specific character in the text area is greater than or equal to the predetermined second threshold, 
	execute a process of deleting the specific character in the text area from the character string displayed in the display area.

7. (Currently Amended) An input processing device, comprising:
	a processor configured to:
	receive a handwriting input to a display area on a display screen of a touch panel on which a character string is displayed in the display area; 
	in response to a determination that a proportion of an area in an input character area, identified based on strokes of the handwriting input, overlapping a text area of a specific character in the character string displayed in the display area is greater than or equal to a predetermined first threshold, 

	recognize the character corresponding to the strokes of the handwriting input in the input character area to obtain the character recognized and an evaluation value of the character recognized, wherein the evaluation value is a value that represents a certainty of a character recognized from the strokes of the handwriting input;
	determine whether the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of a character recognized as indicating deletion of the specific character in the text area is greater than or equal to a predetermined second threshold; and
	in response to a determination that the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of the character recognized as indicating deletion of the specific character in the text area is greater than or equal to the predetermined second threshold, 
	execute a process of deleting the specific character in the text area from the character string displayed in the display area.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/16/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 3, 6, and 7 when taken in the context of the claims as a whole.  Specifically, the combination wherein in response to a determination that a proportion of an area in an input character area, identified based on strokes of the handwriting input, overlapping a text area of a specific character in the character string displayed in the display area is greater than or equal to a predetermined first threshold, recognizing a character corresponding to the strokes of the handwriting input in the input character area to obtain the character recognized and an evaluation value of the character recognized, wherein the evaluation value is a value that represents a certainty of a character recognized from the strokes of the handwriting input; determining whether the proportion of the area in the input character area overlappinq the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of a character recognized as indicating deletion of the specific character in the text area is greater than or equal to a predetermined second threshold; and in response to a determination that the proportion of the area in the input character area overlapping the text area of the specific character in the character string displayed in the display area is greater than or equal to the predetermined first threshold and the evaluation value of the character recognized as indicating deletion of the specific character in the text area is greater than 
At best, the prior arts of record specifically, Garside et al. (US 2006/0210163 A1) teaches: a method that detects and differentiates scratch-out gestures wherein a stroke qualifies as a scratch-out gesture relative to a word or words when the scratch-out gesture stroke intersects one or more previously recognized words, and has a bounding box width that achieves at least a threshold percentage of the width of the bounding box of the previously recognized word or word that the stroke intersects.; the stroke also needs to intersect with the word's bounding box by more than some amount (e.g., one-half) of the width of the word's bounding box, and a portion of the scratch-out stroke needs to be above the baseline for the line on which the word or words sit; different thresholds may be used; the stroke needs to intersect with the word's bounding box by more than some amount (e.g., one-half) of the width of the word's bounding box, and a portion of the scratch-out stroke needs to be above the baseline for the line on which the word or words sit, e.g., so as to not confuse a scratch-out gesture with an underline and/or a character's descender; a scratch-out needs to be on top of a previously recognized word or character (intersect its bounding box), and/or that a scratch-out stroke needs to have a certain ratio of its width (horizontally) to the width of the previously recognized word or character (see [0010], [0042], [0043]); Capps et al. (US 6,021,218) teaches wherein changing the specific character in response to a determination that a proportion of an area in an input character area overlapping a text area of a specific character in the character string displayed in the display area is greater than or equal to a predetermined first threshold (see column 17, lines 30 to 57; 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 3, 6, and 7 as a whole.

Thus, claims 1-17 are allowed over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143